— In a proceeding pursuant to CPLR article 78 to review a determination of the appellant dated January 19, 1988, which, after a hearing, declared that the petitioner was in default in completing performance under a contract, the Board of Education of the City of New York appeals, by permission, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Bernstein, J.), dated April 13, 1988, as, upon directing the transfer of the proceeding to this court pursuant to CPLR 7804 (g), granted the petitioner’s motion for a stay of enforcement of the respondent’s determination pending the hearing and determination of the proceeding.
Ordered, that the appeal is dismissed as academic, without costs or disbursements, in light of our determination in Matter of Kurzban & Son v Board of Educ. (155 AD2d 662 [decided herewith]). Bracken, J. P., Sullivan, Harwood and Rosenblatt, JJ., concur.